IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
MALCOLM PHILLIPS,
CASE NO. 2:19-CV-03021
Petitioner, JUDGE SARAH D. MORRISON
Magistrate Judge Kimberly A. Jolson
Vv.

WARDEN, NOBLE CORRECTIONAL
INSTITUTION,

Respondent.

OPINION AND ORDER

On December 13, 2019, the Magistrate Judge issued a Report and Recommendation
recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be
dismissed. (ECF No. 7.) Petitioner has filed an Objection to the Magistrate Judge’s Report and
Recommendation. (ECF No. 8.) Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de
novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 8) is OVERRULED.
The Report and Recommendation (ECF No. 7) is ADOPTED and AFFIRMED. This action is
hereby DISMISSED.

The Court DECLINES to issue a certificate of appealability.

This case involves Petitioner’s convictions after a jury trial in the Franklin County Court
of Common Pleas on possession of drugs with a firearm specification and having a weapon while
under disability. Petitioner asserts that his convictions violate the Fourth Amendment and that
the trial court unconstitutionally denied his motion for a new trial based on new evidence
regarding police misconduct. The Magistrate Judge recommended dismissal of both of these
claims as failing to provide a basis for federal habeas corpus relief. Petitioner objects to those

recommendations.
Petitioner states that both of his claims raise the same issue regarding the denial of due
process and the full and fair opportunity to litigate his Fourth Amendment claim based on the
state courts refusal to grant him an evidentiary hearing upon the filing of his motion for a new
trial due to undiscovered misconduct of two of the police officers. Petitioner argues that the state
courts improperly denied him the opportunity to develop facts that would have shown that the
late Officer Tye Downard and Officer Shane Mauger planted the drugs found in his storage unit
and stole money from him. Therefore, Petitioner argues, Stone v. Powell, 428 U.S. 465 (1976),
does not preclude relief. Referring to the dissenting opinion in the Ohio Court of Appeals’
decision affirming the denial of his motion for a new trial, see State v. Phillips, 10th Dist. No.

17AP-21, 2017 WL 4334159, at *5-6 (Ohio Ct. App. Sept. 29, 2017),! Petitioner disputes the

 

' Judge Dorrian dissented in relevant part as follows:

{126} On the facts of the case before us, given the seriousness of the newly discovered evidence as
well as the role Downard and Mauger played in the investigation leading to appellant being charged
and tried for possession of cocaine and having a weapon while under disability, I would find it was
improper to consider the merits of whether appellant is entitled to a new trial and that it was an abuse
of discretion to deny appellant's motion for leave to file a motion for new trial.

{27} Finally, I disagree with the characterization by the majority of Downard's and Mauger’s role
in this case as “minor” and “[not] significant.” (Majority Decision at { 18 and 20.) As the majority
notes, “[i]t was their initial investigation [by Downard and Mauger] of possible drug sales that
caused law enforcement officers to suspect that appellant was engaged in criminal conduct.”
(Majority Decision at J 12.) Mauger and Downard obtained and executed the search warrant of
appellant's residence prior to the search of the storage unit. (Majority Decision at J 13.) The record
reflects that in his affidavit to establish probable cause to secure the search warrant for the storage
unit, Whitehall Detective Grinstead included information regarding Downard's and Mauger's search
of appellant's residence:

On 1/31/12 at 7:10pm Reynoldsburg P.D. along with Columbus P.D. executed a
narcotic search warrant at Malcolm Phillips residence located * * * in Columbus.
Malcolm Phillips was present at this location. During a search of the residence
officers located over $5,000.00 in cash and a small amount of powder cocaine.
Also recovered as a result of the investigation was a set of digital scales with
cocaine residue. See Reynoldsburg P.D. police report # 01-12-000691 for
complete details.

(State's Memo. Contra Mot. to Suppress, Ex. 4 at 5.)
{[ 28} Furthermore, Downard assisted Whitehall Police Department in securing the storage unit

prior to the search. Finally, both Downard and Mauger testified at trial. Taking all this into
consideration, I would find the involvement of Downard and Mauger in the investigation and

2
Petitioner states that both of his claims raise the same issue regarding the denial of due
process and the full and fair opportunity to litigate his Fourth Amendment claim based on the
state courts refusal to grant him an evidentiary hearing upon the filing of his motion for a new
trial due to undiscovered misconduct of two of the police officers. Petitioner argues that the state
courts improperly denied him the opportunity to develop facts that would have shown that the
late Officer Tye Downard and Officer Shane Mauger planted the drugs found in his storage unit
and stole money from him. Therefore, Petitioner argues, Stone v. Powell, 428 U.S. 465 (1976),
does not preclude relief. Referring to the dissenting opinion in the Ohio Court of Appeals’
decision affirming the denial of his motion for a new trial, see State v. Phillips, 10th Dist. No.

17AP-21, 2017 WL 4334159, at *5-6 (Ohio Ct. App. Sept. 29, 2017), Petitioner disputes the

 

1 Judge Dorrian dissented in relevant part as follows:

{| 26} On the facts of the case before us, given the seriousness of the newly discovered evidence as
well as the role Downard and Mauger played in the investigation leading to appellant being charged
and tried for possession of cocaine and having a weapon while under disability, I would find it was
improper to consider the merits of whether appellant is entitled to a new trial and that it was an abuse
of discretion to deny appellant's motion for leave to file a motion for new trial.

{27} Finally, I disagree with the characterization by the majority of Downard's and Mauger's role
in this case as “minor” and “{not] significant.” (Majority Decision at { 18 and 20.) As the majority
notes, “[i]t was their initial investigation [by Downard and Mauger] of possible drug sales that
caused law enforcement officers to suspect that appellant was engaged in criminal conduct.”
(Majority Decision at ] 12.) Mauger and Downard obtained and executed the search warrant of
appellant's residence prior to the search of the storage unit. (Majority Decision at J 13.) The record
reflects that in his affidavit to establish probable cause to secure the search warrant for the storage
unit, Whitehall Detective Grinstead included information regarding Downard's and Mauger’s search
of appellant's residence:

On 1/31/12 at 7:10pm Reynoldsburg P.D. along with Columbus P.D. executed a
narcotic search warrant at Malcolm Phillips residence located * * * in Columbus.
Malcolm Phillips was present at this location. During a search of the residence
officers located over $5,000.00 in cash and a small amount of powder cocaine.
Also recovered as a result of the investigation was a set of digital scales with
cocaine residue. See Reynoldsburg P.D. police report # 01-12-000691 for
complete details.

(State's Memo. Contra Mot. to Suppress, Ex. 4 at 5.)
{{] 28} Furthermore, Downard assisted Whitehall Police Department in securing the storage unit

prior to the search. Finally, both Downard and Mauger testified at trial. Taking all this into
consideration, I would find the involvement of Downard and Mauger in the investigation and

2
state courts’ factual finding that neither Downard or Mauger played a significant role in the
search of his automobile and storage unit. Petitioner further contends that other officers involved
likely knew about the illegal activity of Downard and Mauger, both in reference to the charges
against him and generally, in regard to the ongoing scheme involving theft of money and drugs
obtained during search warrants to be sold through the use of confidential informants.
(Objection, ECF No. 8, PAGEID # 1838-39.) Petitioner complains that he did not learn about
the illegal activity of police until many months after trial and that testimony by police involved
in criminal activity deprived him of a fair trial.

Petitioner’s allegations are entirely unfounded and without support. He has failed to meet
his burden of rebutting the presumption of correctness afforded to the state courts’ factual
findings. 28 U.S.C. § 2254(e). As discussed by the state appellate court, evidence obtained by
Mauger and Downard did not form the basis of the charges against the Petitioner. Officers
Mauger and Downard were employed with the Reynoldsburg police department. Officers from
the Whitehall police department stopped the car in which Petitioner was a passenger for a license
plate violation. When a dog alerted the presence of drugs, they searched the car and found
marijuana, cocaine, and a business card for a storage facility. The Whitehall police thereafter
brought a canine unit to the storage facility and when the dog alerted to the possibility of drugs,
requested a warrant to search the storage unit. Inside, they discovered cocaine, guns, and a large

amount of money, forming the basis for the charges against the Petitioner. State v. Phillips, 2017

 

ultimately in this case to be significant enough to warrant granting leave to file a motion for new
trial.

{29} Therefore, I would sustain appellant's assignment of error, reverse the judgment of the
Franklin County Court of Common Pleas and remand to that court with instructions to grant the
motion for leave to file a motion for new trial.

State v. Phillips, 2017 WL 4334159, at *5-6.
WL 4334159, at *3-4. Further development of the record regarding the criminal activities
charged against Officers Mauger and Downard would not have assisted the Petitioner. His
argument to the contrary amounts to mere speculation. The record does not support his claim
that the state courts deprived him of a full and fair opportunity for litigation of his Fourth
Amendment claim, or that he was denied due process because the trial court refused to grant him
an evidentiary hearing on his motion for a new trial.

For the foregoing reasons and for the reasons detailed in the Magistrate Judge’s Report
and Recommendation, Petitioner’s Objection (ECF No. 8) is OVERRULED. The Report and
Recommendation (ECF No. 7) is ADOPTED and AFFIRMED. This action is hereby
DISMISSED.

Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States
District Courts, the Court now considers whether to issue a certificate of appealability. “In
contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal
court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.
Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner to
obtain a certificate of appealability in order to appeal). The petitioner must establish the
substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). This
standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel, 529
U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To make
a substantial showing of the denial of a constitutional right, a petitioner must show “that
reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve
WL 4334159, at *3-4. Further development of the record regarding the criminal activities
charged against Officers Mauger and Downard would not have assisted the Petitioner. His
argument to the contrary amounts to mere speculation. The record does not support his claim
that the state courts deprived him of a full and fair opportunity for litigation of his Fourth
Amendment claim, or that he was denied due process because the trial court refused to grant him
an evidentiary hearing on his motion for a new trial.

For the foregoing reasons and for the reasons detailed in the Magistrate Judge’s Report
and Recommendation, Petitioner’s Objection (ECF No. 8) is OVERRULED. The Report and
Recommendation (ECF No. 7) is ADOPTED and AFFIRMED. This action is hereby
DISMISSED.

Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States
District Courts, the Court now considers whether to issue a certificate of appealability. “In
contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal
court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.
Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner to
obtain a certificate of appealability in order to appeal). The petitioner must establish the
substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). This
standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel, 529
U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To make
a substantial showing of the denial of a constitutional right, a petitioner must show “that
reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve
encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot, 463 U.S., at 893
n. 4).

Where the Court dismisses a claim on procedural grounds, however, a certificate of
appealability “should issue when the prisoner shows, at least, that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a constitutional right and that
jurists of reason would find it debatable whether the district court was correct in its procedural
ruling.” Jd. Thus, there are two components to determining whether a certificate of appealability
should issue when a claim is dismissed on procedural grounds: “one directed at the underlying
constitutional claims and one directed at the district court's procedural holding.” Jd. at 485. The
court may first “resolve the issue whose answer is more apparent from the record and
arguments.” Jd.

This Court is not persuaded that reasonable jurists would debate the dismissal of
Petitioner’s claims as failing to provide a basis for relief. Therefore, the Court DECLINES to
issue a certificate of appealability.

The Court CERTIFIES that the appeal would not be in good faith such that an
application to proceed in forma pauperis on appeal should be DENIED.

The Clerk is DIRECTED to enter FINAL JUDGMENT.

be VA Mn On

SARAH D. MORRISON
UNITED STATES DISTRICT JUDGE

IT IS SO ORDERED.
